Order issued November 5, 2012




                                                In The




                                        No. 05-12-00421-CR


                                   TIMOTHY BOX, Appellant
                                                 go




                               THE STATE OF TEXAS, Appellee


                          On Appeal from 422nd Judicial District Court
                                   Kaufman County~ Texas
                               Trial Court Cause No. 29114-422


                                             ORDER

       Before the Court is the State of Texas’s November 5, 2012 motion to extend the time to file

its brief and permit the filing of the late brief. The Court GRANTS the State’s motion. The State’s

brief is deemed filed as of the date of this order.




                                                                  JUSTICE